 
Exhibit 10.1








36,389,617 Shares
 
CROWN CASTLE INTERNATIONAL CORP.
 
COMMON STOCK, PAR VALUE $0.01 PER SHARE
 
UNDERWRITING AGREEMENT




































June 28, 2007


--------------------------------------------------------------------------------



June 28, 2007
 
Morgan Stanley & Co. Incorporated
Allen & Company LLC
Banc of America Securities LLC
c/o Morgan Stanley & Co. Incorporated
    1585 Broadway
    New York, New York 10036
 
Ladies and Gentlemen:
 
Certain stockholders (the “Selling Shareholders”) of Crown Castle International
Corp., a Delaware corporation (the “Company”), named in Schedule I hereto,
severally propose to sell to the several underwriters named in Schedule II
hereto (the “Underwriters”), for whom you are acting as managers (the
“Managers”), an aggregate of 36,389,617 shares of the common stock, par value
$0.01 per share, of the Company (the “Firm Shares”), each Selling Shareholder
selling the amount of Firm Shares set forth opposite such Selling Shareholder’s
name in Schedule I hereto.  The Firm Shares are hereinafter collectively
referred to as the “Shares.”  The outstanding shares of common stock, par value
$0.01 per share, of the Company are hereinafter referred to as the “Common
Stock.”
 
The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement (the file number of which is set forth in
Schedule III hereto), including a prospectus, on Form S-3, relating to the
securities (the “Shelf Securities”), including the Shares, to be sold from time
to time by the stockholders identified in the prospectus, including the Selling
Shareholders.  The registration statement as amended to and including the date
of this Agreement, including the information, if any, deemed to be part of the
registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act of 1933, as amended (the “Securities Act”),
that has not been superseded or modified, is hereinafter referred to as the
“Registration Statement,” and the related prospectus covering the Shelf
Securities dated February 5, 2007 in the form first used to confirm sales of the
Shares (or in the form first made available to the Underwriters by the Company
to meet requests of purchasers pursuant to Rule 173 under the Securities Act) is
hereinafter referred to as the “Basic Prospectus.”  The Basic Prospectus, as
supplemented by the prospectus supplement specifically relating to the Shares in
the form first used to confirm sales of the Shares (or in the form first made
available to the Underwriters by the Company to meet requests of purchasers
 


--------------------------------------------------------------------------------


 
pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the
“Prospectus,” and the term “preliminary prospectus” means any preliminary form
of the Prospectus.  For purposes of this Agreement, “free writing prospectus”
has the meaning set forth in Rule 405 under the Securities Act, “Time of Sale
Prospectus” means the preliminary prospectus together with the free writing
prospectuses, if any, each identified in Schedule III hereto, and “broadly
available road show” means a “bona fide electronic road show” as defined in Rule
433(h)(5) under the Securities Act that has been made available without
restriction to any person.  As used herein, the terms “Registration Statement,”
“Basic Prospectus,” “preliminary prospectus,” “Time of Sale Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein.  The terms “supplement,” “amendment,” and “amend” as used herein with
respect to the Registration Statement, the Basic Prospectus, the Time of Sale
Prospectus, any preliminary prospectus or free writing prospectus shall include
all documents subsequently filed by the Company with the Commission pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated by reference therein.  “Applicable Time” means 4:15
p.m., New York City time, on June 28, 2007.
 
1.  Representations and Warranties of the Company.  The Company represents and
warrants to and agrees with each of the Underwriters that:
 
(a)  The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or, to the knowledge of the Company,
threatened by the Commission.  The Registration Statement is an automatic shelf
registration statement as defined in Rule 405 under the Securities Act and the
Company is a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act) eligible to use the Registration Statement as an automatic shelf
registration statement and the Company has not received notice that the
Commission objects to the use of the Registration Statement as an automatic
shelf registration statement.
 
(b)  (i) Each document filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Registration Statement, the Time of Sale
Prospectus or the Prospectus complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) each part of the Registration Statement, when
such part became effective, did not contain, and each such part, as amended or
supplemented, if applicable, will not contain, any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) the Registration
Statement as of the date hereof does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iv) the Registration
Statement as of the date hereof complies, and the Prospectus as of its date will
comply, and the Registration Statement and the Prospectus, as amended or
supplemented, if
 
2

--------------------------------------------------------------------------------


 
applicable, as of the Closing Date (as defined in Section 5) will comply, in all
material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder, (v) the Time of Sale Prospectus at the
Applicable Time will not contain, and at the time of each sale of the Shares
after the Applicable Time in connection with the offering when the Prospectus is
not yet available to prospective purchasers and at the Closing Date (as defined
in Section 5), the Time of Sale Prospectus, as then amended or supplemented by
the Company, if applicable, will not contain, any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(vi) each broadly available road show, if any, when considered together with the
Time of Sale Prospectus, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
(vii) the Prospectus as of its date will not contain, and the Prospectus, as
amended or supplemented, if applicable, as of the Closing Date will not contain,
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Registration Statement, the Time of Sale Prospectus or the Prospectus
based upon information relating to any Underwriter furnished to the Company in
writing by such Underwriter through the Managers expressly for use therein.
 
(c)  The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act.  Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder.  Each free writing prospectus that the
Company has filed in connection with the offering of the Shares, or is required
to file in connection with the offering of the Shares, pursuant to Rule 433(d)
under the Securities Act or that was prepared by or on behalf of or used or
referred to by the Company complies or will comply in all material respects with
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder.  Except for the free writing prospectuses, if any,
identified in Schedule III hereto forming part of the Time of Sale Prospectus,
and electronic road shows, if any, each furnished to you before first use, the
Company has not prepared, used or referred to, and will not, without your prior
consent, prepare, use or refer to, any free writing prospectus.
 
(d)  Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements incorporated by reference into
the Registration Statement, the Time of Sale Prospectus and the Prospectus, any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
 
 
3

--------------------------------------------------------------------------------


 
contemplated in the Time of Sale Prospectus and the Prospectus or as would not
reasonably be expected, in the aggregate, to result in a Material Adverse Effect
(as defined below); and, since the respective dates as of which information is
given in the Time of Sale Prospectus and the Prospectus, there has not been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, except such as are described in the Time of
Sale Prospectus and the Prospectus or such as would not be reasonably expected,
in the aggregate, to result in a material adverse effect on the condition
(financial or other), business, properties or results of operations of the
Company and the Material Subsidiaries (as defined in Section 1(g)), taken as a
whole, or prevent or materially interfere with the consummation of the
transactions contemplated hereby (a “Material Adverse Effect”).
 
(e)  The Company and each of its subsidiaries have good and marketable title to
all real property and good and marketable title to all personal property owned
by them, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Time of Sale Prospectus and the Prospectus
or would not reasonably be expected, in the aggregate, to have a Material
Adverse Effect; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as would not be reasonably expected, in
the aggregate, to result in a Material Adverse Effect.
 
(f)  The Company is a corporation duly incorporated and validly existing and in
good standing under the laws of the State of Delaware with all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Time of Sale Prospectus and the
Prospectus, and is duly registered and qualified to conduct its business and is
in good standing in each jurisdiction or place where the nature of its
properties or the conduct of its business requires such registration or
qualification, except where the failure so to register or qualify or to be in
good standing would not have a Material Adverse Effect; and each subsidiary of
the Company has been duly incorporated or formed, as the case may be, and is
validly existing as a corporation, limited partnership, limited liability
company or other legal entity in good standing or the equivalent under the laws
of its jurisdiction of incorporation or formation, as the case may be.
 
(g)  Each subsidiary of the Company that constitutes a “significant subsidiary,”
as such term is defined in Rule 405 of the rules and regulations under the
Securities Act, is included in the list of subsidiaries of the Company set forth
on Schedule IV hereto (each such subsidiary listed on Schedule IV hereto, a
“Material Subsidiary” and, collectively, the “Material Subsidiaries”).
 
(h)  The Company has an authorized capitalization as set forth in the Time of
Sale Prospectus and the Prospectus, and all of the issued shares of Common Stock
(including the Shares) have been duly and validly authorized and
 
 
4

--------------------------------------------------------------------------------


 
issued, are fully paid and non-assessable and conform to the description of the
Common Stock contained in the Time of Sale Prospectus and the Prospectus; and
all of the issued shares of capital stock of each subsidiary of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and are owned directly or indirectly by the Company, free and clear of all
liens, encumbrances, equities or claims, except as set forth in the Time of Sale
Prospectus and the Prospectus.
 
(i)  Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any of their respective affiliates, has taken any action which is
designed to or which has constituted or which might have been reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Shares.
 
(j)  The sale of the Shares hereunder and the compliance by the Company with all
of the provisions of this Agreement and the consummation of the transactions
contemplated herein will not conflict with or result in a breach or violation of
any of the terms or provisions of or, with the giving of notice or the lapse of
time or both, constitute a default under, (A) any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (B) the provisions of the charter,
by-laws or other constitutive documents of the Company or any of its
subsidiaries or (C) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets except in the cases of clause
(A) or (C), such breaches, violations or defaults that in the aggregate would
not have a Material Adverse Effect; and no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the sale of the Shares or the consummation by the
Company of the transactions contemplated by this Agreement, except (1) such as
may be required under the Securities Act, the Exchange Act and applicable Blue
Sky or foreign securities laws in connection with the purchase and distribution
of the Shares by the Underwriters or as have already been obtained or made and
(2) where the failure to obtain or make such consents, approvals,
authorizations, registrations or qualifications would not, individually or in
the aggregate, have a Material Adverse Effect.
 
(k)  Neither the Company nor any of its subsidiaries (A) is in violation of its
charter, by-laws or other constitutive documents, (B) is in default and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default, in the due performance or observance of any term, covenant or
condition contained in any material indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject or (C) is in
violation of any law, ordinance, governmental rule, regulation or court decree
to which it or its
 
 
5

--------------------------------------------------------------------------------


 
property or assets may be subject or has failed to obtain any material license,
permit, certificate, franchise or other governmental authorization or permit
necessary to the ownership of its property or to the conduct of its business,
except for, in the cases of clause (B) or (C), such defaults, violations or
failures to obtain that in the aggregate would not have a Material Adverse
Effect.
 
(l)  The statements contained in (A) the Time of Sale Prospectus and the
Prospectus under the captions “Description of Common Stock” and “Material United
States Federal Tax Consequences for Non-U.S. Stockholders",” (B) the Prospectus
under the caption “Underwriters” and (C) the Registration Statement in Item 15,
insofar as they are descriptions of contracts, agreements or other legal
documents, or refer to statements of law or legal conclusions, are accurate in
all material respects and present fairly the information purported to be
described therein.
 
(m)  Other than as set forth in the Time of Sale Prospectus and the Prospectus,
there are no legal or governmental proceedings pending to which the Company or
any of its subsidiaries is a party or of which any property of the Company or
any of its subsidiaries is the subject which, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect; and, to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
 
(n)  Each preliminary prospectus filed as part of the Registration Statement as
originally filed or as part of any amendment thereto, or filed pursuant to Rule
424 under the Securities Act, complied when so filed in all material respects
with the Securities Act and the applicable rules and regulations of the
Commission thereunder.
 
(o)  The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.
 
(p)  There has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, medical wastes, hazardous
wastes or hazardous substances by the Company or any of its subsidiaries (or, to
the knowledge of the Company, any of their predecessors in interest) at, upon or
from any of the property now or previously owned or leased by the Company or any
of its subsidiaries in violation of any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit or which would require remedial
action under any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit, except for any violation or remedial action which would not
have, or could not be reasonably likely to have, singularly or in the aggregate,
a Material Adverse Effect; there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto
 
 
6

--------------------------------------------------------------------------------


 
such property or into the environment surrounding such property of any toxic
wastes, medical wastes, solid wastes, hazardous wastes or hazardous substances
due to or caused by the Company or any of its subsidiaries or with respect to
which the Company or any of its subsidiaries has knowledge, except for any such
spill, discharge, leak, emission, injection, escape, dumping or release which
would not have or would not be reasonably likely to have, singularly or in the
aggregate, a Material Adverse Effect; and the terms “hazardous wastes,” “toxic
wastes,” “hazardous substances” and “medical wastes” shall have the meanings
specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.
 
(q)  Except as set forth in the Registration Statement, the Time of Sale
Prospectus and the Prospectus, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company or to require the Company to
include such securities with the Shares registered pursuant to the Registration
Statement.
 
(r)  KPMG LLP, who have certified certain financial statements of the Company
and its subsidiaries, are independent public accountants as required by the
Securities Act and the rules and regulations of the Commission thereunder.
 
(s)  Ernst & Young LLP, who have certified certain financial statements of
Global Signal Inc. and its subsidiaries, are independent public accountants as
required by the Securities Act and the rules and regulations of the Commission
thereunder.
 
(t)  This Agreement has been duly and validly authorized, executed and delivered
by the Company.
 
(u)  The Company’s consolidated historical and pro forma financial statements,
together with the related notes thereto, included in the Form 10-K/A and Form
10-Q which are incorporated into the Registration Statement, the Time of Sale
Prospectus and the Prospectus, comply as to form in all material respects with
the applicable requirements of Regulation S-X under the Securities Act. Such
historical financial statements fairly present the financial position of the
Company at the respective dates indicated and the results of operations and cash
flows for the respective periods indicated, in each case in accordance with
generally accepted accounting principles consistently applied throughout such
periods. Such pro forma financial statements have been prepared on a basis
consistent with such historical financial statements, except for the pro forma
adjustments specified therein, and give effect to assumptions made on a
reasonable basis and in good faith and present fairly the pro forma position,
results of operations and the other information purported to be shown therein at
the respective dates or for the respective periods therein specified. The other
financial and statistical information and data incorporated or included in the
 
 
7

--------------------------------------------------------------------------------


 
Registration Statement, the Time of Sale Prospectus or the Prospectus are, in
all material respects, fairly presented and prepared on a basis consistent with
the financial statements and the books and records of the Company.
 
(v)  The Company and each of the Material Subsidiaries has such permits,
licenses, franchises, certificates of need and other approvals or authorizations
of any governmental or regulatory authority (“Permits”), including, without
limitation, any permits required by the Federal Communications Commission
(“FCC”) or the Federal Aviation Administration (“FAA”), as are necessary under
applicable law to own their respective properties and to conduct their
respective businesses in the manner described in the Time of Sale Prospectus and
the Prospectus, except to the extent that the failure to have such Permits would
not have a Material Adverse Effect.  The Company and the Material Subsidiaries
have fulfilled and performed, in all material respects, all their respective
obligations with respect to the Permits, and no event has occurred which allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any other impairment of the rights of, or imposition of a penalty
on, the holder of any such Permit, subject in each case to such qualification as
may be set forth in the Time of Sale Prospectus and the Prospectus and except to
the extent that any such revocation, termination, impairment or penalty would
not have a Material Adverse Effect. Except as described in the Time of Sale
Prospectus and the Prospectus, none of the Permits contains any restriction that
has not previously been satisfied and that is materially burdensome to the
Company or any of the Material Subsidiaries.
 
(w)  For each existing tower of the Company not yet registered with the FCC
where registration will be required, the FCC’s grant of an application for
registration of such tower will not have a significant environmental effect as
defined under Section 1.1307(a) or (b) of the FCC’s rules.
 
(x)  The consummation of the transactions contemplated by this Agreement shall
not cause any third party to have any rights of first refusal with respect to
the acquisition of towers of the Company or any of its subsidiaries under any
agreement filed as an exhibit to any document incorporated by reference in the
Registration Statement (the “Material Agreements”) that has not already been
described in the Time of Sale Prospectus and the Prospectus as to which the
Company and any of the Material Subsidiaries or any of their property or assets
may be subject.
 
(y)  The Company and each of the Material Subsidiaries owns or possesses all
patents, trademarks, trademark registration, service marks, service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets and
rights described in the Time of Sale Prospectus and the Prospectus as being
owned by any of them or necessary for the conduct of their respective
businesses, and neither the Company nor any of the Material Subsidiaries is
aware of any claim to the contrary or any challenge by any other person to the
rights of the Company or any of the Material Subsidiaries with respect to such
rights that, if
 
 
8

--------------------------------------------------------------------------------


 
determined adversely to the Company or any such Material Subsidiary, would
individually or in the aggregate have a Material Adverse Effect.
 
(z)  Neither the Company nor any of its subsidiaries is involved in any strike,
job action or labor dispute with any group of employees, and, to the knowledge
of the Company and its subsidiaries, no such action or dispute is threatened.
 
(aa)  The Company and each of its subsidiaries are in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
(bb)  The Company and each of its subsidiaries have filed all federal, state and
local income and franchise tax returns required to be filed through the date
hereof and have paid all taxes due thereon, and no tax deficiency has been
determined adversely to the Company or any of its subsidiaries nor does the
Company or any of its subsidiaries have any knowledge of any tax deficiency
which, if determined adversely to the Company or any of its subsidiaries, would
have a Material Adverse Effect.
 
(cc)  The Company (i) makes and keeps accurate books and records and (ii)
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (C) access to
its assets is permitted only in accordance with management’s general or specific
authorization and (D) the reported accountability for its assets is compared
with existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.
 
(dd)  The Company and each of the Material Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of its businesses and the value of its properties and as is customary
for companies engaged in similar businesses in similar industries.
 
 
9

--------------------------------------------------------------------------------


 
(ee)  The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 and 15d-14 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; the Company’s auditors and the Audit Committee of the Board of
Directors have been advised of: (A) any significant deficiencies in the design
or operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data; and (B) any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal controls; any material weaknesses in
internal controls have been identified for the Company’s auditors; and since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.
 
(ff)  There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.
 
(gg)  Neither the Company or any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
 
2.  Representations and Warranties of the Selling Shareholders.  Each Selling
Shareholder, severally and not jointly, represents and warrants to and agrees
with each of the Underwriters that:
 
(a)  This Agreement has been duly authorized, executed and delivered by or on
behalf of such Selling Shareholder.
 
(b)  The execution and delivery by such Selling Shareholder of, and the
performance by such Selling Shareholder of its obligations under, this
Agreement, the Custody Agreement signed by such Selling Shareholder and Mellon
Investor Services, LLC, as Custodian, relating to the deposit of the Shares to
be sold by such Selling Shareholder (the “Custody Agreement”) and the Power of
Attorney appointing certain individuals as such Selling Shareholder’s
attorneys-in-fact to
 
 
10

--------------------------------------------------------------------------------


 
the extent set forth therein, relating to the transactions contemplated hereby
and by the Registration Statement (the “Power of Attorney”) will not contravene
(A) any provision of applicable law, or the certificate of incorporation,
by-laws or any other organizational or constitutive documents of such Selling
Shareholder (if such Selling Shareholder is not a natural person), (B) any
agreement or other instrument binding upon such Selling Shareholder or (C) any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over such Selling Shareholder, except, with respect to clauses (B)
and (C) above, such contraventions as would not have a material adverse effect
on such Selling Shareholder and would not prevent or materially interfere with
the consummation by such Selling Shareholder of the transactions contemplated
hereby; and no consent, approval, authorization or order of, or qualification
with, any governmental body or agency is required for the performance by such
Selling Shareholder of its obligations under this Agreement or the Custody
Agreement or Power of Attorney of such Selling Shareholder, except (i) such as
may be required by the securities or Blue Sky laws of the various states or the
laws of any foreign jurisdiction in connection with the offer and sale of the
Shares and (ii) where the failure to obtain such consent approval,
authorization, order or qualification, individually or in the aggregate, would
not have a material adverse effect on such Selling Shareholder and would not
prevent or materially interfere with the consummation of the transactions
contemplated by this Agreement.
 
(c)  Subject to the proviso below, such Selling Shareholder has, and on the
Closing Date will have, valid title to, or a valid “security entitlement” within
the meaning of Section 8-501 of the New York Uniform Commercial Code in respect
of, the Shares to be sold by such Selling Shareholder free and clear of all
security interests, claims, liens or other encumbrances and the legal right and
power, and all authorization and approval required by law, to enter into this
Agreement, the Custody Agreement and the Power of Attorney and to sell, transfer
and deliver the Shares to be sold by such Selling Shareholder or a security
entitlement in respect of such Shares; provided, that solely with respect to an
aggregate of 24,583,234 Shares to be sold by FRIT Holdings LLC, FRIT PINN LLC
and FIT GSL LLC, which Shares are currently subject to security interests
pursuant to certain margin loan agreements, this representation and warranty
shall speak only as of the Closing Date (and not as of the date of this
Agreement).
 
(d)  As of the Closing Date, the Custody Agreement and the Power of Attorney
will have been duly authorized, executed and delivered by such Selling
Shareholder and are valid and binding agreements of such Selling Shareholder
and, assuming due authorization, execution and delivery by the other parties
thereto, each constitute valid and legally binding obligations of such Selling
Shareholder enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principals.
 
 
11

--------------------------------------------------------------------------------


 
 
(e)  With respect to any Shares delivered by such Selling Shareholder in
certificated form endorsed to the Underwriters, delivery of the Shares to be
sold by such Selling Shareholder and payment therefor pursuant to this Agreement
will pass valid title to such Shares, free and clear of any adverse claim within
the meaning of Section 8-102 of the New York Uniform Commercial Code, to each
Underwriter who has purchased such Shares without notice of an adverse claim.
 
(f)  Such Selling Shareholder has no knowledge of any material fact, condition
or information not disclosed in the Time of Sale Prospectus or the Prospectus
that has had, or is reasonably likely to have, a Material Adverse Effect.
 
(g)  (i) The Registration Statement, as of the date hereof, does not contain
and, as amended or supplemented, if applicable, as of the Closing Date will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (ii) the Time of Sale Prospectus at the Applicable Time will not,
and at the time of each sale of the Shares after the Applicable Time in
connection with the offering when the Prospectus is not yet available to
prospective purchasers and at the Closing Date (as defined in Section 5), the
Time of Sale Prospectus, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (iii) each broadly
available road show, if any, when considered together with the Time of Sale
Prospectus, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (iv) the
Prospectus as of its date will not contain and the Prospectus, as amended or
supplemented, if applicable, as of the Closing Date will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the representations and warranties set forth
in this paragraph (i) are limited to statements or omissions made in reliance
upon and in conformity with information relating to such Selling Shareholder
furnished to the Company in writing by such Selling Shareholder expressly for
use in the Registration Statement, the Time of Sale Prospectus, the Prospectus
or any amendments or supplements thereto.
 
3.  Agreements to Sell and Purchase. Each Selling Shareholder, severally and not
jointly, hereby agrees to sell to the several Underwriters, and each
Underwriter, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from such Selling Shareholder at $35.30 a share
(the “Purchase Price”) the number of Firm Shares (subject to such adjustments to
eliminate fractional shares as you may determine) set forth in Schedule II
hereto opposite the name of such Underwriter.
 
 
12

--------------------------------------------------------------------------------


 
Each of the Company and the Selling Shareholders hereby agrees that, without the
prior written consent of Morgan Stanley & Co. Incorporated on behalf of the
Underwriters, it will not, during the period ending 60 days after the date of
the Prospectus, except as provided in the succeeding paragraph, (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise or (3) file, or cause to be filed, any
registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock.
 
The restrictions contained in the preceding paragraph shall not apply to (a) the
Shares to be sold hereunder, (b) the issuance by the Company of shares of Common
Stock upon the exercise of an option or warrant or the conversion of a security
outstanding on the date hereof of which the Underwriters have been advised in
writing, (c) transactions by a Selling Shareholder relating to shares of Common
Stock or other securities acquired in open market transactions after the
completion of the offering of the Shares, provided that no filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
in connection with subsequent sales of Common Stock or other securities acquired
in such open market transactions during the period ending 60 days after the date
of the Prospectus, (d) transfers by a Selling Shareholder of shares of Common
Stock or any security convertible into Common Stock as a bona fide gift, (e)
distributions by a Selling Shareholder of shares of Common Stock or any security
convertible into Common Stock to limited partners or stockholders of the Selling
Shareholder; provided that in the case of any transfer or distribution pursuant
to clause (d) or (e), (i) each donee or distributee shall enter into a written
agreement accepting the restrictions set forth in the preceding paragraph and
this paragraph as if it were a Selling Shareholder and (ii) no filing under
Section 16(a) of the Exchange Act, reporting a reduction in beneficial ownership
of shares of Common Stock, shall be required or shall be voluntarily made in
respect of the transfer or distribution during the 60-day restricted period, (f)
grants by the Company of employee stock options or restricted stock pursuant to
the terms of a plan in effect on the date hereof or (g) the filing by the
Company of any registration statement with the Commission on Form S-8 relating
to the offering of securities pursuant to the terms of a plan in effect on the
date hereof.  In addition, each Selling Shareholder agrees that, without the
prior written consent of Morgan Stanley & Co. Incorporated on behalf of the
Underwriters, it will not, during the period ending 60 days after the date of
the Prospectus, make any demand for, or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock.  Each Selling Shareholder consents
to the entry of stop
 
 
13

--------------------------------------------------------------------------------


 
 
transfer instructions with the Company’s transfer agent and registrar against
the transfer of any Shares held by such Selling Shareholder except in compliance
with the foregoing restrictions.
 
4.  Terms of Public Offering.  The Selling Shareholders are advised by you that
the Underwriters propose to make a public offering of their respective portions
of the Shares as soon after this Agreement have become effective as in your
judgment is advisable.  The Selling Shareholders are further advised by you that
the Shares are to be offered to the public as set forth in the Prospectus.
 
5.  Payment and Delivery.  Payment for the Firm Shares to be sold by each
Selling Shareholder shall be made to such Selling Shareholder in Federal or
other funds immediately available in New York City against delivery of such Firm
Shares for the respective accounts of the several Underwriters at 10:00 a.m.,
New York City time, on July 5, 2007, or at such other time on the same or such
other date, not later than July 10, 2007, as shall be designated in writing by
you.  The time and date of such payment are hereinafter referred to as the
“Closing Date.”
 
The Firm Shares shall be registered in such names and in such denominations as
you shall request in writing not later than one full business day prior to the
Closing Date.  The Firm Shares shall be delivered to you on the Closing Date for
the respective accounts of the several Underwriters, with any transfer taxes
payable in connection with the transfer of the Shares to the Underwriters duly
paid, against payment of the Purchase Price therefor.
 
6.  Conditions.  The several obligations of the Selling Shareholders to sell
their  respective Shares to the Underwriters and the several obligations of the
Underwriters to purchase and pay for the Shares on the Closing Date are subject
to the condition that the Prospectus, as amended or supplemented, in relation to
the Shares, shall have been filed with the Commission pursuant to Rule 424(b)
within the applicable time period described for such filing by the rules and
regulations under the Securities Act; as of the Closing Date, no stop order
suspending the effectiveness of the Registration Statement shall be in effect or
shall be pending or, to the knowledge of the Selling Shareholders or the
Company, threatened by the Commission.
 
The several obligations of the Underwriters are subject to the following further
conditions:
 
(a)  Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:
    
            (i)  there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible
            change that does not indicate the direction of the possible change,
in the rating accorded any of the securities of the
 
 
14

--------------------------------------------------------------------------------


 
            Company or any of its subsidiaries by any “nationally recognized
statistical rating organization,” as such term is defined for purposes of
Rule 436(g)(2) under the
            Securities Act; and
 
            (ii)  there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings,
            business or operations of the Company and its subsidiaries, taken as
a whole, from that set forth in the Time of Sale Prospectus as of the date of
this Agreement
            that, in your judgment, is material and adverse and that makes it,
in your judgment, impracticable to market the Shares on the terms and in the
manner contemplated
            in the Time of Sale Prospectus.
 
(b)  The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 6(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.
 
The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.
 
(c)  The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an authorized officer of each Selling
Shareholder, to the effect that the representations and warranties of the such
Selling Shareholder contained in this Agreement are true and correct as of the
Closing Date and that such Selling Shareholder has complied with all of the
agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or before the Closing Date.
 
(d)  The Underwriters shall have received on the Closing Date an opinion of
Cravath, Swaine & Moore LLP, outside counsel for the Company, dated the Closing
Date, in form and substance reasonably acceptable to the Underwriters.
 
(e)  The Underwriters shall have received on the Closing Date an opinion of E.
Blake Hawk, general counsel to the Company, dated the Closing Date, in form and
substance reasonably acceptable to the Underwriters.
 
(f)  The Underwriters shall have received on the Closing Date an opinion dated
the Closing Date, in form and substance reasonably acceptable to the
Underwriters of each of (i) David N. Brooks, counsel for Fortress Registered
Investment Trust, FRIT Holdings LLC, FRIT PINN LLC, FIT GSL LLC and Fortress
Pinnacle Investment Fund LLC, (ii) Ulrika Ekman, counsel for GCP SPV 1, LLC, GCP
SPV 2, LLC and Greenhill Capital Partners, LLC and (iii) Bill Wall,
 
 
15

--------------------------------------------------------------------------------


 
 
counsel for Abrams Capital Partners I, L.P., Abrams Capital Partners II, L.P.
and Whitecrest Partners, L.P.
 
(g)  The Underwriters shall have received on the Closing Date an opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Underwriters, dated
the Closing Date, in form and substance reasonably acceptable to the
Underwriters.
 
(h)  The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from KPMG LLP
and Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Time of Sale Prospectus
and the Prospectus; provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than the date hereof.
 
(i)  The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and each of John Kelly, Ben Moreland and E. Blake Hawk
relating to sales and certain other dispositions of shares of Common Stock or
certain other securities, delivered to you on or before the date hereof, shall
be in full force and effect on the Closing Date.
 
7.  Covenants of the Company.  The Company covenants with each Underwriter as
follows:
 
(a)  To furnish to you, without charge, a signed copy of the Registration
Statement (including exhibits thereto and documents incorporated by reference
therein) and to deliver to each of the Underwriters during the period mentioned
in Section 7(e) or 7(f) below, as many copies of the Time of Sale Prospectus,
the Prospectus, any documents incorporated by reference therein and any
supplements and amendments thereto or to the Registration Statement as you may
reasonably request.
 
(b)  Prior to the completion of this offering, before amending or supplementing
the Registration Statement, the Time of Sale Prospectus or the Prospectus, to
furnish to you a copy of each such proposed amendment or supplement and not to
file any such proposed amendment or supplement to which you reasonably object
promptly after receipt thereof, and to file with the Commission within the
applicable period specified in Rule 424(b) under the Securities Act any
prospectus required to be filed pursuant to such Rule.
 
(c)  To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which you reasonably
object.
 
 
16

--------------------------------------------------------------------------------


 
(d)  Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.
 
(e)  If the Time of Sale Prospectus is being used to solicit offers to buy the
Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Company, it is
necessary to amend or supplement the Time of Sale Prospectus to comply with
applicable law, forthwith to prepare, file with the Commission and furnish, at
its own expense, to the Underwriters and to the dealers (whose names and
addresses you will furnish to the Company) to which Shares may have been sold by
you on behalf of the Underwriters, either amendments or supplements to the Time
of Sale Prospectus so that the statements in the Time of Sale Prospectus as so
amended or supplemented will not, in the light of the circumstances when
delivered to a prospective purchaser, be misleading or so that the Time of Sale
Prospectus, as amended or supplemented, will no longer conflict with the
Registration Statement, or so that the Time of Sale Prospectus, as amended or
supplemented, will comply with applicable law.
 
(f)  If, during such period after the first date of the public offering of the
Shares as in the reasonable opinion of counsel for the Underwriters or the
Company, the Prospectus (or in lieu thereof the notice referred to in Rule
173(a) of the Securities Act) is required by law to be delivered in connection
with sales by an Underwriter or dealer, any event shall occur or condition exist
as a result of which it is necessary to amend or supplement the Prospectus in
order to make the statements therein, in the light of the circumstances when the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) of the
Securities Act) is delivered to a purchaser, not misleading, or if, in the
reasonable opinion of counsel for the Underwriters or the Company, it is
necessary to amend or supplement the Prospectus to comply with applicable law,
forthwith to prepare, file with the Commission and furnish, at its own expense,
to the Underwriters and to the dealers (whose names and addresses you will
furnish to the Company) to which Shares may have been sold by you on behalf of
the Underwriters, either amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not, in the
light of the circumstances when the Prospectus (or in lieu thereof the notice
referred to in Rule 173(a) of the Securities Act) is delivered to a purchaser,
be misleading or so that the Prospectus, as amended or supplemented, will comply
with applicable law.
 
 
17

--------------------------------------------------------------------------------


 
 
(g)  To endeavor to qualify the Shares for offer and sale under the securities
or Blue Sky laws of such jurisdictions as you shall reasonably request; provided
that the Company shall not be required to (i) qualify as a foreign corporation
or other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.
 
(h)  To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.
 
(i)  To prepare a final term sheet relating to the offering of the Shares,
containing only information that describes the final terms of the offering in a
form consented to by the Managers, and to file such final term sheet within the
period required by Rule 433(d)(5)(ii) under the Securities Act following the
date the final terms have been established for the offering of the Shares.
 
8.  Expenses.  Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, the Company agrees to pay or
cause to be paid all reasonable expenses incident to the performance of its
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Company’s counsel and the Company’s accountants in connection
with the registration and delivery of the Shares under the Securities Act and
all other fees or expenses in connection with the preparation and filing of the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, any free writing prospectus prepared by or on behalf of, used
by, or referred to by the Company and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriters and dealers, in the
quantities hereinabove specified, (ii) all costs and expenses related to the
transfer and delivery of the Shares to the Underwriters, (iii) all filing fees
and the reasonable fees and disbursements of counsel to the Underwriters
incurred in connection with the review and qualification of the offering of the
Shares by the National Association of Securities Dealers, Inc., (iv) the cost
of, if any, printing certificates representing the Shares, (v) the costs and
charges of any transfer agent, registrar or depositary, (vi) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Shares,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic roadshow, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such
 
 
18

--------------------------------------------------------------------------------


 
 
consultants, and the cost of any aircraft chartered in connection with the road
show, (vii) all expenses in connection with any offer and sale of the Shares
outside of the United States, including filing fees and the reasonable fees and
disbursements of counsel for the Underwriters in connection with offers and
sales outside of the United States, and (viii) all other costs and expenses
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section; provided, however, that
each Selling Shareholder will pay (x) its portion of all underwriting discounts,
commission and transfer and other taxes, if any, relating to the sale of such
Selling Shareholder’s Shares and (y) all fees and expenses of its outside
counsel incurred in connection with this offering (except as otherwise provided
in Section 10).  It is understood, however, that except as provided in this
Section, Section 10 entitled “Indemnity and Contribution” and the last paragraph
of Section 12 below, the Underwriters will pay all of their costs and expenses,
including fees and disbursements of their counsel, stock transfer taxes payable
on resale of any of the Shares by them and any advertising expenses connected
with any offers they may make.
 
The provisions of this Section shall not supersede or otherwise affect any
agreement of the Company and the Selling Shareholders may otherwise have for the
allocation of such expenses among themselves.
 
9.  Covenants of the Underwriters.  Each Underwriter severally covenants with
the Company not to take any action that would result in the Company being
required to file with the Commission under Rule 433(d) a free writing prospectus
prepared by or on behalf of such Underwriter that otherwise would not be
required to be filed by the Company thereunder, but for the action of the
Underwriter.
 
10.  Indemnity and Contribution.(a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Underwriter within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any preliminary prospectus, the Time of Sale Prospectus, any issuer
free writing prospectus as defined in Rule 433(h) under the Securities Act, any
Company information that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act, or the Prospectus or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Underwriter furnished to the Company in writing by such Underwriter through you
expressly
 
 
19

--------------------------------------------------------------------------------


 
 
for use therein, it being understood and agreed that only such information
furnished by the Underwriters consists of the information described in clause
(c) below.
 
(b)  Each Selling Shareholder agrees, severally and not jointly, to indemnify
and hold harmless each Underwriter, each person, if any, who controls any
Underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act of 1934, and each affiliate of any Underwriter
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any preliminary prospectus, Time of Sale
Prospectus, any free writing prospectus prepared by or on behalf of, used by, or
referred to by the Company or the Prospectus or any amendment or supplement
thereto, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information relating to the Selling
Shareholder and furnished by or on behalf of the Selling Shareholder
specifically for use therein; provided, however, that in no case shall such
Selling Shareholder be liable or responsible for any amount in excess of the
aggregate price at which the Shares sold by such Selling Shareholder were
offered to the public under this Agreement (net of underwriting discounts and
commissions but excluding any deductions for other expenses).
 
(c)  Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Selling Shareholders, the directors of the Company,
the officers of the Company who sign the Registration Statement and each person,
if any, who controls the Company or any Selling Shareholder within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any amendment thereof, any preliminary prospectus,
the Time of Sale Prospectus, any issuer free writing prospectus as defined in
Rule 433(h) under the Securities Act, any Company information that the Company
has filed, or is required to file, pursuant to Rule 433(d) of the Securities
Act, or the Prospectus (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto), or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, but only with
reference to information relating to such Underwriter furnished to the Company
in writing by such Underwriter through you expressly for use in the Registration
Statement, any preliminary prospectus, the Time of Sale Prospectus, any issuer
 
 
20

--------------------------------------------------------------------------------


 
 
free writing prospectus or the Prospectus or any amendment or supplement
thereto, it being understood and agreed that the only such information furnished
by any Underwriter consists of the information in the third, ninth, tenth and
twelfth paragraphs of the Underwriting section in the preliminary prospectus and
the Prospectus.
 
(d)  In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 10(a), 10(b) or 10(c), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (i) the fees and expenses of more than one separate firm (in
addition to one local counsel in each jurisdiction) for all Underwriters and all
persons, if any, who control any Underwriter within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or who are
affiliates of any Underwriter within the meaning of Rule 405 under the
Securities Act, (ii) the fees and expenses of more than one separate firm (in
addition to one local counsel in each jurisdiction) for the Company, its
directors, its officers who sign the Registration Statement and each person, if
any, who controls the Company within the meaning of either such Section and
(iii) the fees and expenses of more than one separate firm (in addition to one
local counsel in each jurisdiction) for all Selling Shareholders and all
persons, if any, who control any Selling Shareholder within the meaning of
either such Section, and that all such fees and expenses shall be reimbursed as
they are incurred.  In the case of any such separate firm for the Underwriters
and such control persons and affiliates of any Underwriters, such firm shall be
designated in writing by Morgan Stanley & Co. Incorporated.  In the case of any
such separate firm for the Company, and such directors, officers and control
persons of the Company, such firm shall be designated in writing by the
Company.  In the case of any such separate firm for the Selling Shareholders and
such control persons of any Selling Shareholders, such firm shall be designated
in writing by the persons named as attorneys-in-fact for the Selling
Shareholders under the Powers of Attorney.  The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled
 
 
21

--------------------------------------------------------------------------------


 
 
with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless (i) such settlement includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party.
 
(e)  To the extent the indemnification provided for in Section 10(a), 10(b) or
10(c) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the Shares
or (ii) if the allocation provided by clause 10(e)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 10(e)(i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company and the Selling Shareholders on the one hand and the
Underwriters on the other hand in connection with the offering of the Shares
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Shares (after deducting the underwriting discount but
before deducting expenses) received by each Selling Shareholder and the total
underwriting discounts and commissions received by the Underwriters, bear to the
aggregate price at which the Shares are offered to the public, in each case as
set forth in the table on the cover of the Prospectus.  The relative fault of
the Company and the Selling Shareholders on the one hand and the Underwriters on
the other hand shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
either the Company or the Selling Shareholders or by the Underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Underwriters’ respective
obligations to contribute pursuant to this Section 10 are several in proportion
to the respective number of Shares they have purchased hereunder, and not
joint.  The Selling Shareholders’ respective obligations to contribute pursuant
to this Section 10 are several in proportion to the respective number of Shares
they have sold hereunder, and not joint.  The liability of each Selling
Shareholder under the
 
 
22

--------------------------------------------------------------------------------


 
 
indemnity agreement contained in this paragraph shall be limited to an amount
equal to the aggregate price at which the Shares sold by such Selling
Shareholder were offered to the public under this Agreement (net of underwriting
discounts and commissions but excluding any deductions for other expenses).
 
(f)  The Company, the Selling Shareholders and the Underwriters agree that it
would not be just or equitable if contribution pursuant to this Section 10 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 10(e). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in Section 10(e) shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 10, (i) no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages that such Underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission and (ii) no Selling Shareholder shall be required to contribute any
amount that, when added to any liability of such Selling Shareholder under
subsection (b) above, exceeds the aggregate price at which the Shares sold by
such Selling Shareholder were offered to the public under this Agreement (net of
underwriting discounts and commissions but excluding any deductions for other
expenses).  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 10 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.
 
(g)  The indemnity and contribution provisions contained in this Section 10 and
the representations, warranties and other statements of the Company and the
Selling Shareholders contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement, (ii)
any investigation made by or on behalf of any Underwriter, any person
controlling any Underwriter or any affiliate of any Underwriter, any Selling
Shareholder or any person controlling any Selling Shareholder, or the Company,
its officers or directors or any person controlling the Company and (iii)
acceptance of and payment for any of the Shares.
 
11.  Termination.  The Underwriters may terminate this Agreement by notice given
by you to the Company and the Selling Shareholders, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on, or by, as the case may be,
either of the New York Stock Exchange or the NASDAQ Global Market, (ii) trading
of any securities of the Company shall have been suspended on any
 
23

--------------------------------------------------------------------------------


 
 
exchange or in any over-the-counter market, (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred, (iv) any moratorium on commercial banking activities shall have
been declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Shares on the terms and in the manner
contemplated in the Time of Sale Prospectus or the Prospectus.
 
12.  Effectiveness; Defaulting Underwriters.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.
 
  If, on the Closing Date, any one or more of the Underwriters shall fail or
refuse to purchase Shares that it has or they have agreed to purchase hereunder
on such date, and the aggregate number of Shares which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase is not more
than one tenth of the aggregate number of the Shares to be purchased on such
date, the other Underwriters shall be obligated severally in the proportions
that the number of Firm Shares set forth opposite their respective names in
Schedule II bears to the aggregate number of Firm Shares set forth opposite the
names of all such non-defaulting Underwriters, or in such other proportions as
you may specify, to purchase the Shares which such defaulting Underwriter or
Underwriters agreed but failed or refused to purchase on such date; provided
that in no event shall the number of Shares that any Underwriter has agreed to
purchase pursuant to this Agreement be increased pursuant to this Section 12 by
an amount in excess of one-ninth of such number of Shares without the written
consent of such Underwriter. If, on the Closing Date, any Underwriter or
Underwriters shall fail or refuse to purchase Firm Shares and the aggregate
number of Firm Shares with respect to which such default occurs is more than
one-tenth of the aggregate number of Firm Shares to be purchased on such date,
and arrangements satisfactory to you, the Company and the Selling Shareholders
for the purchase of such Firm Shares are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of any
non-defaulting Underwriter, the Company or the Selling Shareholders. In any such
case either you or the relevant Selling Shareholders shall have the right to
postpone the Closing Date, but in no event for longer than seven days, in order
that the required changes, if any, in the Registration Statement, in the Time of
Sale Prospectus, in the Prospectus or in any other documents or arrangements may
be effected. Any action taken under this paragraph shall not relieve any
defaulting Underwriter from liability in respect of any default of such
Underwriter under this Agreement.
 
If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of any Selling Shareholder to
comply with the terms or to fulfill any of the conditions of this Agreement, or
if for any reason any Selling Shareholder shall be unable to perform its
obligations under
 
24

--------------------------------------------------------------------------------


 
 
this Agreement, each of the defaulting Selling Shareholders on a pro rata basis
(based on the number of Shares to be sold by such defaulting Selling
Shareholders hereunder) will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses approved in writing by you (including the fees and
disbursements of their counsel) reasonably incurred by such Underwriters in
connection with this Agreement or the offering contemplated hereunder.
 
13.  Entire Agreement.  (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Shares,
represents the entire agreement between the Company and the Selling
Shareholders, on the one hand, and the Underwriters, on the other, with respect
to the preparation of any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, the conduct of the offering, and the purchase and sale of the
Shares.
 
(b)  The Company acknowledges that in connection with the offering of the
Shares:  (i) the Underwriters have acted at arms length, are not agents of, and
owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company.  The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the Shares.
 
14.  Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
15.  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
16.  Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
 
 
25

--------------------------------------------------------------------------------


 
 
17.  Notices.  All communications hereunder shall be in writing and effective
only upon receipt and if to the Underwriters shall be delivered, mailed or sent
to you in care of Morgan Stanley & Co. Incorporated, 1585 Broadway, New York,
New York 10036, Attention: Equity Syndicate Desk, with a copy to the Legal
Department; if to the Company shall be delivered, mailed or sent to Crown Castle
International Corp., 510 Bering Drive, Suite 600, Houston, TX 77057, Attention:
General Counsel  and if to a Selling Shareholder shall be delivered, mailed or
sent to the address for such Selling Shareholder set forth on Schedule III
hereto.
 
[Signature page follows]
 


--------------------------------------------------------------------------------





                                                        

 
Very truly yours,
CROWN CASTLE INTERNATIONAL CORP.
         
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown        Title:  Vice President       
   

 


--------------------------------------------------------------------------------





 

  FORTRESS REGISTERED INVESTMENT TRUST          
 
By:
/s/ Randal Nardone       Name:  Randal Nardone        Title:  Chief Operating
Officer          

 
 

  FRIT HOLDINGS LLC          
 
By:
/s/ Randal Nardone       Name:  Randal Nardone        Title:  Chief Operating
Officer          



 

  FRIT PINN LLC          
 
By:
/s/ Randal Nardone       Name:  Randal Nardone        Title:  Vice President    
     

 

  FIT GSL LLC          
 
By:
/s/ Randal Nardone       Name:  Randal Nardone        Title:  Chief Operating
Officer          

 
 

--------------------------------------------------------------------------------


 

  FORTRESS PINNACLE INVESTMENT FUND LLC          
 
By:
/s/ Randal Nardone       Name:  Randal Nardone        Title:  Chief Operating
Officer          

 
 

--------------------------------------------------------------------------------


 

  GCP SPV 1, LLC          
 
By:
/s/ Ulrika Ekman       Name:  Ulrika Ekman       Title:  General Counsel and
Secretary          

 



  GCP SPV 2, LLC          
 
By:
/s/ Ulrika Ekman       Name:  Ulrika Ekman       Title:  General Counsel and
Secretary          

 
 

  GREENHILL CAPITAL PARTNERS, LLC          
 
By:
/s/ Ulrika Ekman       Name:  Ulrika Ekman       Title:  General Counsel and
Secretary          


--------------------------------------------------------------------------------






  ABRAMS CAPITAL PARTNERS, L.P.          
 
By:
/s/ David Abrams       Name:  David Abrams       Title:  Managing Member        
 

 
 

  ABRAMS CAPITAL PARTNERS II, L.P.          
 
By:
/s/ David Abrams       Name:  David Abrams       Title:  Managing Member        
 



 

  WHITECREST PARTNERS, L.P.          
 
By:
/s/ David Abrams       Name:  David Abrams       Title:  Managing Member        
 



 
 

--------------------------------------------------------------------------------



 
 
Accepted as of the date hereof:
 
Morgan Stanley & Co. Incorporated
Allen & Company LLC
Banc of America Securities LLC
Acting severally on behalf of themselves
    and the several Underwriters named
    in Schedule II hereto.
By:
Morgan Stanley & Co. Incorporated        
   
By:
/s/ Todd J. Singer            
 
Name:
Todd J. Singer
 
Title:
Executive Director





--------------------------------------------------------------------------------


